DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawings 1-10 are amended. 
Specification is amended. 
Claims 1, 8 and 15 are amended.
Response to Arguments
Objections to the Drawings are withdrawn. 
Claim objection directed to claim 8 is withdrawn. 
Regarding 35 USC 112(f) interpretation, Applicant cites numerous paragraphs as evidence the "cloud management module" and the "synchronization module" connote sufficient structure. However, none of paragraphs describe what the alleged sufficient structure is. Further applicant asserts “These disclosures and the claimed acts make clear to one of skill in the art that the "cloud management module" and the "synchronization module" refer to the particular structure of cloud-based software programs resident on a server.” Examiner disagrees with applicant’s interpretation of the claim limitations. Examiner is unable to find any structure for the claimed functionality. [See MPEP 2181. I. A.] Applicant’s arguments are unpersuasive and claim interpretations are maintained. 
cloud-based software programs resident on a server”, within the claim limitations. 
Regarding 35 USC 112(a) and (b) rejections, claim rejections are withdrawn. 
Regarding 35 USC 103 (a) rejections, Applicant’s arguments are persuasive.  New grounds of rejection will be made. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 (a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 13/802,155, Application No. 15/851,649 and Provisional Application 62/693/426 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

“a release allowing the cloud management module to one of: use, copy, and share any information received from the client device…
wherein the identifying message includes the personal identification information and the release
…
 wherein the vehicle access invitation enables control of the electronically accessible vehicle”
Each of the recited elements are unsupported in Application No. 13/802,155, Application No. 15/851,649 and Provisional Application 62/693/426. Thus, Claims 1-20 are not granted the effective filing dates of Application No. 13/802,155, Application No. 15/851,649 and Provisional Application 62/693/426.             

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) 
Claim 1:
“a query originating from the cloud management module…
	a vehicle access invitation originating from the cloud management module, wherein the vehicle access invitation authorizes the per-seat license associated with the vehicle cloud service, and wherein the vehicle access invitation is transmitted to the cloud management module; and 
	a synchronization module that synchronizes the directory service according to the vehicle access invitation so that the upper limit of the per-seat license is not exceeded.”	
Claim 2: 
	“synchronization module synchronizes the directory service according to the invitation acceptance”
Claim 3:
	“synchronization module synchronizes the directory service according to the invitation declination.” 
Claim 5:
	“synchronization module synchronizes the directory service according to the expiration of the time period.” 
Claim 6: 
	“cloud management module determines that the invitation acceptance exceeds the upper limit of end users and denies access to the cloud service.”
Claim 7: 
	“cloud management module determines that the invitation acceptance does not exceed the upper limit of end users and authorizes access to the cloud service.”
Claim 8: 
	“a means for managing the per-seat license associated with the vehicle cloud service…
cloud management module.
	a means for synchronizing the directory service according to the vehicle access invitation so that the upper limit of the per-seat license is not exceeded.”
Claim 9: 
	“synchronization module synchronizes the directory service according to the invitation acceptance”
Claim 10: 
	“wherein the synchronization module synchronizes the directory service according to the invitation declination”
Claim 12: 
	“synchronization module synchronizes the directory service according to the expiration of the time period”
Claim 13: 
	“cloud management module determines that the invitation acceptance exceeds the upper limit of end users and denies access to the cloud service”
Claim 14: 
“cloud management module determines that the invitation acceptance does not exceed the upper limit of end users and authorizes access to the cloud service”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. U.S. Patent Publication 9,071,606 in view of Penilla et al. U.S. Patent Application Publication 2020/0249822 in view of Cherian et al. U.S. Patent Application Publication 2013/0217359 in view of Barnes et al. U.S. Patent Application Publication 2018/0191722.
Claims 1, 8 and 15,
	Braun discloses 
	A licensing system for managing a cloud service comprising: (claim 1 disclose licensing for a cloud service)
	a per-seat license associated with the cloud service that includes an upper limit of end users that can access the cloud service and an end date for the per-seat license (claim 1),
	 wherein the cloud service is communicatively coupled to a network and an electronically accessible [client device] (Claim 1 and fig. 3- disclose a cloud service connected to a network and client devices); 
	a directory service communicatively coupled to a server via a network (Col 9 lines 5-25- disclose LDAP server connected to a network), wherein the directory service manages the per-seat license associated with the cloud service (col 2, lines 55-67); 
	a client device communicatively coupled to the network (Fig.3 client connected to network); 
	a cloud management module communicatively coupled to the directory service and the cloud service (fig. 3, col 9 lines 19-26); 

	an access invitation originating from the cloud management module (Col 15, line 20- disclose an invitation manager that sends as invitation to the cloud service), wherein the access invitation authorizes the per-seat license associated with the cloud service (claim 1- cloud management console), 
	a synchronization module that synchronizes the directory service according to the access invitation so that the upper limit of the per-seat license is not exceeded (claim 1).
	Although Braun discloses substantial limitations of the claimed invention, it fails to explicitly disclose: 
	Vehicle cloud service that includes a community of end users that can access the vehicle cloud service; 
	[Client device is a] electronically accessible vehicle;
	wherein the client device includes a user profile
	a query originating from the cloud management module, wherein the query requests identification of the client device and a release allowing the cloud management module to one of: use, copy, and share any information received from the client device;
	an identifying message originating from the client device, wherein the identifying message includes the user profile and the release;

	In an analogous art, Penilla discloses 
	Vehicle cloud service that includes a community of end users that can access the vehicle cloud service (para 0012- user remote access to a vehicle cloud); 
	[Client device is a] electronically accessible vehicle (para 0012-0013- the vehicle is the electronically controlled by the users of the cloud);
	wherein the client device includes a user profile (para 0045- vehicle has a user profile)
	an identifying message originating from the client device (para 0150- discloses providing user credentials from the client device)
	One of ordinary skill in the art at the effective filing date would find it obvious to combine the teachings of Braun’s per seat licensing with Penilla’s vehicle cloud service to produce the predictable result of managing cloud users accessing a vehicle cloud service. One of ordinary skill in the art would be motivated to combine Braun with Penilla to automatically provision new users in a vehicle cloud service. 
	Although Braun/Penilla discloses substantial limitations of the claimed invention, it fails to explicitly disclose:
	a query originating from the cloud management module, wherein the query requests identification of the client device and a release allowing the cloud management module to one of: use, copy, and share any information received from the client device;
	wherein the identifying message includes the user profile and the release;

	 In an analogous art, Cherian discloses 
	a query originating from the cloud management module, wherein the query requests identification of the client device (Fig. 3, items 310, 312- EAP ID request is sent to client)
	 wherein the identifying message includes the user profile; (Fig. 3, items 314- EAP response sent from client) request is sent to client).
	Cherian further disclose in paragraph 0045 the authentication method disclosed verifies the identity of the client device to provide the subscribed service. 
	One of ordinary skill in the art at the effective filing date would find it obvious to combine the teachings of Cherian’s authentication method with the Braun/Penilla system to produce the predictable result of transmitting an invitation to a client device after authenticating the user device. The Invitation of Braun is the method of delivering the cloud service to user devices. Using Cherian’s authentication method would provide a method of automatically verifying the identity of client devices and would work with Braun in a predictable manner. One of ordinary skill in the art would be motivated to combine Cherian with the Braun/Penilla system to secure the automatic provisioning of new users to the vehicle cloud service. 
	Although Braun/Penilla/Cherian discloses substantial limitations of the claimed invention, it fails to explicitly disclose: 

	wherein the identifying message includes the release;
	In an analogous art, Barnes discloses 
wherein the query requests a release allowing the cloud management module to one of: use, copy, and share any information received from the client device (Fig. 3, item 316, see para 0048-0060);
	wherein the identifying message includes the release (Fig. 3, item 306, see para 0048-0060);
	One of ordinary skill in the art at the effective filing date would find it obvious to combine the teachings of Barnes’ authentication method with the Braun/Penilla/Cherian system to produce the predictable result of obtain user permission for access to user profiles. One of ordinary skill in the art at the effective filing date would be motivated to combine Barnes with the Braun/Penilla/Cherian system to provide users control of user information.
Claims 2, 9 and 16,
	further including: an invitation acceptance originating from the client device (Braun col 10 lines 25-35).
	 and wherein the synchronization module synchronizes the directory service according to the invitation acceptance (Braun col 2 lines 35-40- receives input for user device in response to invitation, col 17 lines 50-60- accepts invitation). 



	wherein the vehicle access invitation includes a time period, and wherein the invitation is invalid upon expiration of the time period (Braun col 9 lines 39-43- synchronization module 166 enables the database 164 to synchronize with each of the LDAP directories according to each end user's accepted invitations and the licensing terms for accessing one or more of the cloud services 152 and 154. Braun Col 10 lines 14-17- licenses term includes an end date)
Claims 5 and 12,
	wherein the synchronization module synchronizes the directory service according to the expiration of the time period (Braun col 9 lines 39-43- synchronization module 166 enables the database 164 to synchronize with each of the LDAP directories according to each end user's accepted invitations and the licensing terms for accessing one or more of the cloud services 152 and 154. Braun Col 10 lines 14-17- licenses term includes an end date).
Claims 6, 13, and 19,
	 wherein the cloud management module determines that the invitation acceptance exceeds the upper limit of end users and denies access to the cloud service (Braun- claim 1- synchronization module).
Claims 7, 14, and 20,
	 wherein the cloud management module determines that the invitation acceptance does not exceed the upper limit of end users and authorizes access to the cloud service (Braun- claim 1- synchronization module.)

s 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Braun/Penilla/Cherian/Barnes in view of Morin et al. U.S. Patent Application Publication 2011/0125599.
Claims 3, 10 and 17,
	 an invitation declination originating from the client device (Braun col 17 lines 50-60- declines invitation)
	synchronizes LDAP directories (Braun col 2 lines 53-66- LDAP synchronizes according to accepted invitations) 
	Although Braun/Penilla/Cherian/Barnes disclose substantial limitations of the claimed invention, it fails to explicitly disclose
	Tracking end user declining responses.
	In an analogous art, Morin discloses 
	Tracking end user declining responses. (para 0028- discloses the rejection of an offer for a sublicense)
	One of ordinary skill in the art at the effective filing date would find it obvious to combine the teaching of Morin with the system of Braun/Penilla/Cherian/Barnes to produce the predictable result of tracking reject offers in a directory. One of ordinary skill in the art at the effective filing date would be motivated to combine Morin with Braun/Penilla/Cherian/Barnes to effectively track the number of available licenses in a vehicle cloud environment. 

Conclusion
Relevant Prior art:
Gibb U.S. Patent Application Publication 2020/0242212- discloses a method for user authorization for a user profile at a client device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459           

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459